DETAILED ACTION
Status of Application
The response filed 05/11/2021 has been received, entered and carefully considered. The response affects the instant application accordingly:
Claims 21 have been amended.
Claims 25-32 have been added.
Claims 21-32 are pending in the case.
Claims 21-32 are present for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All grounds not addressed in the action are withdrawn or moot as a result of amendment.
New grounds of rejection are set forth in the current office action as a result of amendment.

Information Disclosure Statement
The information disclosure statement filed 05/06/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there is no English translation for the reference (see annotated IDS).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with 

New Grounds of Rejection
	Due to the amendment of the claims the new grounds of rejection are applied:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25, 31-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are directed to a method for treating/preventing Fuchs’ endothelial corneal dystrophy in a subject in need thereof with the administration of an effective amount of rapamycin, and recites that there is no administration of corneal endothelial 
This is a new matter rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCabe et al. (U.S. Pat. Pub. 2014/0370007).
Rejection:
McCabe et al. explicitly claims and teaches a method of treating a corneal disorder such as Fuchs' Dystrophy (also known as Fuchs’ endothelial corneal dystrophy and Fewks dystrophy) with the administration of sirolimus (also known as rapamycin) and corneal endothelial cells (CEC’s are for transplant-not an active drug ingredient; wherein sirolimus/rapamycin is the sole active/drug ingredient when there is one immunosuppressive (“comprises one or more”), claims 203, 199, 198, 196; therapy/treatment is defined to include prevention [255], see full document specifically 
All the critical elements are taught by the cited reference and thus the claims are anticipated.
Response to Arguments:
Applicant's arguments filed 05/11/2021 are centered on the assertion that the recitation of “consisting essentially of administering an effective amount of rapamycin” overcomes McCabe as McCabe administers the corneal endothelial cells with rapamycin. This has been fully considered but are not persuasive. The phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps that do not materially affect the basic and novel characteristics of the claimed invention; but as the components of the prior art (rapamycin with CEC) are used for the same purpose, they do not materially affect the use of the composition being administered and characteristics of the claimed invention. For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising”. 
Accordingly, the rejection stands.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over McCabe et al. (U.S. Pat. Pub. 2014/0370007) as applied to claim 21, 26-30 above, in view of Winfield et al. (Ophthalmic Products (Introduction)).
Rejection:
The teachings of McCabe et al. are addressed above. McCabe et al. also teaches that the administration of the immunosuppressant like sirolimus can be locally and administered to the eye of the patient [223-224].
McCabe et al. does not expressly teach an eye drop but does expressly teach administration to the eye (local).
Winfield et al. teaches that known ophthalmic preparations include eye drops (solutions and suspensions) for instillation to the eye (Introduction).
Wherein it would be obvious before the effective filing date of the claimed invention to administer the sirolimus by eyedrop as suggested by Winfield et al., and produce the claimed invention; as it is prima facie obvious to administer the sirolimus formulation in the known and conventional ophthalmic forms like eye drops with a reasonable expectation of success.
Response to Arguments:
Applicant's arguments to that McCabe does not teach not using the corneal endothelial cells as a transplant in the method appears to go to Applicant’s argument for the recitation of “consisting essentially of” as there is no claim recitation to their exclusion. The arguments to the “consisting essentially of” recitation are addressed above. 
Applicant's remaining arguments are centered on the assertion that McCabe is directed to cell-based therapies with an immunosuppressive agent and there is no specific emphasis on using rapamycin over the other disclosed immunosuppressives, and that rapamycin and Fuchs’ are merely a part of a laundry list of immunosuppressives and conditions, and that there are no working examples.
This has been fully considered but are not persuasive. 
McCabe teaches and claims treating eye conditions including Fuchs’ with the corneal endothelial cells which are for transplant in combination with an immunosuppressive agent which includes the claimed rapamycin. The prior art does not have to present examples when the general teaching is for a specific finite grouping of well-known immunosuppressives which include rapamycin, and specifies the disease conditions for treatment which includes Fuchs’. The immunosuppressive such as the rapamycin, and the disease condition such as Fuchs’ are in a limited and confined listing (see claim 203 and 198), not a numerous listing as asserted by Applicant - wherein it would be prima facie obvious to one of ordinary skill in the art to utilize the rapamycin for Fuchs’ as a taught embodiment with a reasonable expectation of success 
In response to Applicant's arguments against the Winfield reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  
Accordingly, the rejection stands.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe et al. (U.S. Pat. Pub. 2014/0370007) in view of Winfield et al. (Ophthalmic Products (Introduction)) as applied to claim 22 above, in view of Kulkarni (U.S. Pat. 5387589).
Rejection:
The teachings of McCabe et al. in view of Winfield are addressed above. 
McCabe et al. in view of Winfield does not express teach the molar concentration of the sirolimus but does teach administration of the drug for eye conditions. 
Kulkarni teaches that rapamycin is known to be therapeutically useful for the eye topically at 0.1-5% (which is about 1.1-about 55mM (sirolimus molecular weight is known to be 914.187; abstract, Col. 8 line 4-8).
Wherein it would be obvious before the effective filing date of the claimed invention to administer the sirolimus in the known ophthalmic concentrations as suggested by Kulkami et al., and produce the claimed invention; as it is prima facie obvious to incorporate rapamycin in its known ophthalmically useful concentration with a reasonable expectation of success absent evidence of criticality for a specific range.
Response to Arguments:
Applicant's arguments to McCabe in view of Winfield are addressed above. 
Applicant's remaining arguments are to Kulkarni individually which are not persuasive as one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  
Accordingly, the rejection stands.

Claims 21-24, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chappell et al. (U.S. Pat. Pub. 2007/0105761).
Rejection:
Chappell et al. teaches and claims a method of treating an ophthalmic disorder including Fuchs' Dystrophy (also known as Fuchs’ endothelial corneal dystrophy and Fewks dystrophy) with the administration of a corticosteroid and a non-steroidal immunophilin-dependent immunosuppressant wherein they are at a low concentration (abstract, claim 1 and 11). Treatment is defined to include prevention [40]. Chappell et al. teaches that the non-steroidal immunophilin-dependent immunosuppressant includes rapamycin (claim 6), and the concentration of the non-steroidal immunophilin-dependent immunosuppressant is at a concentration equivalent to a concentration of cyclosporine A between 0.001% and 0.049% (claim 9). Chappell et al. teaches that the formulation can be administered to the eye by drops ([81, 92], see full document specifically areas cited). 
While Chappell et al. does not expressly exemplify treating Fuchs' Dystrophy with rapamycin, Chappell et al. does expressly teach treating Fuchs’ Dystrophy with prima facie obvious to exemplify the teachings of the prior art in the taught forms (i.e. eyedrops) for administration with a reasonable expectation of success. 
Chappell et al. addresses that the rapamycin is at the concentration equivalent of 0.001% and 0.049% cyclosporin A (claim 9) wherein rapamycin at about 0.001-0.049% has a molar concentration of about 0.011-about 0.536mM (rapamycin molecular weight is known to be 914.187) and it would be obvious to one of skill in the art before the effective filing date of the claimed invention to optimize within and around the taught range to attain the desired therapeutic profile with a reasonable expectation of success; such as with regards to instant claim 24 where while the prior art does not expressly teach the instant claimed values, they do overlap and even a slight overlap in ranges establishes a prima facie case of obviousness as it would be prima facie obvious to optimize within the taught range and arrive at the overlapping values as a means of attaining the desired therapeutic profile with a reasonable expectation of success. The effects of administering the composition are intrinsic to the components of the composition and the mode of delivery. When the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the suppression/reduction of extracellular matrix deposition and corneal endothelial cell death and fibronectin reduction, as they are a direct result of the components of the composition and the mode of administration which are met by the art whereby the resulting properties and effects would intrinsically be met. 
Response to Arguments:
Applicant's arguments are centered on the assertion that Chappell is to the combination of a corticosteroid with an immunosuppressant (i.e. rapamycin) wherein it teaches away from using rapamycin alone, that Chappell discloses rapamycin and Fuchs’ in laundry list of agents and ocular condition wherein there is no suggestion or reason to select these particular choices, that Chappell does not exemplify Fuchs with rapamycin, that Applicant discovered that rapamycin alone unexpected suppressed deposition of ECM resulting in the improvement in corneal guttae and hypertrophy of the Descemet’s membrane (causes of photophobia or blurred vision in Fuchs). Applicant also asserts that corticosteroid are disadvantageous as it causes glaucoma and may exacerbate ocular conditions, that Chappell is to cytokine and inflammation but that the mechanism in the pathology of Fuchs’ is unlike the disorders in Chappell as it is not an inflammatory disease nor an immune disease citing Eghrari and Nanda et al..
This has been fully considered but are not persuasive. 
The assertion that Chappell is to the combination of a corticosteroid with rapamycin, and not to rapamycin alone appears to go to Applicant’s previous argument in McCabe for the recitation of “consisting essentially of” for the exclusion for other components as there is no claim recitation to the exclusion of corticosteroids. The phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps that do not materially affect the basic and novel characteristics of the claimed invention; but as the components of the prior art (rapamycin with corticosteroid) are used for the same purpose, they do not materially affect the use of the composition being administered and characteristics of the claimed invention. For the purposes of 
Chappell teaches and claims treating eye conditions including Fuchs’ with a corticosteroid in combination with a nonsteroidal immunophilin dependent immunosuppressant which includes the claimed rapamycin. The prior art does not have to present examples when the general teaching is for a specific finite grouping of well-known immunosuppressants which include rapamycin, and specifies the ocular disease conditions for treatment which includes Fuchs’. The immunosuppressant such as the rapamycin, and the disease condition such as Fuchs’ are in a limited and confined listing that are claimed (see claim 2 and 11), not a laundry list as asserted by Applicant - wherein it would be prima facie obvious to one of ordinary skill in the art to utilize the rapamycin for Fuchs’ as a taught embodiment with a reasonable expectation of success absent evidence of criticality for the rapamycin for the claimed method which has not been presented.  
The assertion that Applicant discovered that rapamycin alone unexpected suppressed deposition of ECM resulting in the improvement in corneal guttae and hypertrophy of the Descemet’s membrane (causes of photophobia or blurred vision in Fuchs) is not persuasive. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer. Thus the claiming of a new function or unknown property which is intrinsically present in the prior art does not necessarily make the claim patentable. The prior art teaches the combination of but only that the subject matter is in fact present (intrinsically) in the prior art reference. The fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherency/intrinsic presence, even if that fact was unknown at the time of the prior invention. 
The assertion that corticosteroid are disadvantageous as it causes glaucoma and may exacerbate ocular conditions, is not persuasive as the instant claims are not to the treatment of glaucoma wherein the administration of an agent that causes glaucoma would be undesirable. The claims are to the treatment of Fuchs’ which Chappell teaches treatment for with the corticosteroid and rapamycin. The assertion that Chappell is to cytokine and inflammation but that the mechanism in the pathology of Fuchs’ is not an inflammatory disease nor an immune disease citing Eghrari and Nanda et al. is not persuasive as while Eghrari addresses that there are genetic mutations associated with Fuchs,  Nanda in fact addresses the presence of TGF-beta as an enhanced presence which chronically overloads the ER with ECM protein and elicit the apoptotic pathway, which demonstrates -contrary to Applicant’s assertion – the presence of the mechanisms of Chappell as TGF-beta is a cytokine with an inflammatory role and produced by immune cell (role in immune cells and conditions, see Sanjabi - TGF-beta section) which supports for the teachings of Chappell.
Accordingly, the rejection stands.

Claims 21-22, 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Shalom et al. (WO 2011/0983578).
Rejection:
Bar-Shalom et al. teaches the treatment of ocular conditions including Fuchs’ Dystrophy (also known as Fuchs’ endothelial corneal dystrophy and Fewks dystrophy) with a liposome with an active which includes rapamycin (one active drug is a sole active, claims 14, 32-33, 39; abstract; Page 11 line 14-18 and Page 12 lines 4-5 and 35, Example 10, see full document specifically areas cited). 
Bar-Shalom et al. does not expressly exemplify administering the rapamycin to a subject with Fuchs’ dystrophy, but does expressly teach and claim using the liposome for treating Fuchs’ dystrophy with an active including rapamycin; wherein it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so and produce the claimed invention; as it is prima facie obvious to exemplify the teachings of the prior art for treating the taught/claimed condition with the taught/claimed active in the liposome with a reasonable expectation of success absent evidence of criticality for the claimed active for the claimed condition. The effects of administering the composition are intrinsic to the components of the composition and the mode of delivery. When the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the suppression/reduction of extracellular matrix deposition and corneal endothelial cell death and fibronectin reduction, as they are a direct result of the components of the . 
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Shalom et al. (WO 2011/0983578) as applied to claims 21-22, 25-32 above, in view of Kulkarni (U.S. Pat. 5387589).
Rejection:
The teachings of Bar-Shalom et al. are addressed above. 
Bar-Shalom et al. does not expressly teach the molar concentration of the rapamycin in the eye drop but does teach that the drug present in the liposome to be in an eye drop formulation for Fuchs’ dystrophy (Claim 33, Example 10).
Kulkarni teaches that rapamycin is known to be therapeutically useful for the eye topically at 0.1-5% (which is about 1.1-about 55mM (sirolimus molecular weight is known to be 914.187; abstract, Col. 8 line 4-8).
Wherein it would be obvious before the effective filing date of the claimed invention to administer the sirolimus in the known ophthalmic concentrations as suggested by Kulkami et al., and produce the claimed invention; as it is prima facie obvious to incorporate rapamycin in its known ophthalmically useful concentration with a reasonable expectation of success absent evidence of criticality for a specific range.

Double Patenting
Claims 21-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No.16/621881 in view of Mitra et al. (U.S. Pat. Pub. 2015/0157687).

The copending claims do not recite the mTOR inhibitor to be rapamycin, to be in eyedrops or the recited concentrations.
Mitra et al. teaches that known mTOR inhibitors include rapamycin (claim 14, [48, 60, 63] (note that mTOR stands for mammalian target of rapamycin (mTOR) wherein rapamycin is implicit if not prima facie obvious)). Mitra et al. teaches that known ophthalmic forms for ophthalmic drug delivery of rapamycin (mTOR inhibitors) include eye drops [80, 93-94, 134], and are known to be ophthalmically useful at a concentration of about 0.01-about 10% [71] (is about 109.4micromolar-109.4millimolarM as the known molecular weight of rapamycin is 914.187).
Wherein it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate rapamycin in an eyedrop at the known concentrations as suggested by Mitra et al. and produce the claimed invention; as it is prima facie obvious to utilize a known mTOR in conventional ophthalmic forms in the known therapeutic concentrations with a reasonable expectation of success absent evidence of criticality for the claimed rapamycin.  The effects of administering the composition are intrinsic to the components of the composition and the mode of delivery. When the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the suppression/reduction of extracellular matrix deposition and corneal endothelial cell death and fibronectin reduction, as they are a direct result of the components of the composition and the .
This is a provisional nonstatutory double patenting rejection.
Response to Arguments:
There are no arguments presented. 
Accordingly, the rejection stands.

Conclusion
Claims 21-32 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIGI G HUANG/Primary Examiner, Art Unit 1613